UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1694


ANDRES LEROY GLENN,

                      Plaintiff - Appellant,

          v.

BI-LO, CORPORATION; CHAD J. JOWERS,

                      Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:12-cv-00727-CMC)


Submitted:   July 19, 2012                 Decided:   July 23, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andres Leroy Glenn, Appellant Pro Se. Ronald Barton Diegel,
Peter Edward Farr, Ashley Berry Stratton, MURPHY & GRANTLAND,
PA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Andres Leroy Glenn appeals the district court’s order

adopting the magistrate judge’s report and recommendation and

dismissing Glenn’s civil action without prejudice for lack of

subject matter jurisdiction. *   On appeal, we confine our review

to the issues raised in the Appellant’s brief.      See 4th Cir. R.

34(b).   Because Glenn’s informal brief does not challenge the

basis for the district court’s disposition, Glenn has forfeited

appellate review of the court’s order.       Accordingly, we affirm

the district court’s judgment.       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED




     *
        While   dismissals  without   prejudice  generally  are
interlocutory and not appealable, Domino Sugar Corp. v. Sugar
Workers Local Union 392, 10 F.3d 1064, 1066 (4th Cir. 1993), a
dismissal without prejudice may be final if no amendment to the
complaint can cure the defect in the plaintiff’s case.   Id. at
1066-67; see Chao v. Rivendell Woods, Inc., 415 F.3d 342, 345
(4th Cir. 2005). On the available record, we conclude that the
defect identified by the district court cannot be cured by an
amendment to the complaint and that the order therefore is
appealable.



                                 2